Citation Nr: 1207933	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent from March 3, 2005 to November 22, 2005, and in excess of 10 percent beginning February 1, 2006, for osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were previously before the Board in September 2010 when they were remanded for additional evidentiary development.  

The Board notes that during the appeal the RO assigned a 100 percent temporary total disability rating for convalescence for the period from November 22, 2005 to February 1, 2006 for residuals of surgery of the Veteran's left knee. That period is not under appeal. 

Also during the course of the appeal, as is detailed later, a separate 10 percent rating has been assigned for instability.  That decision is not at issue herein.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 3, 2005 to November 22, 2005, the left knee was capable of flexion to at least 100 degrees or more and extension to at least 2 degrees or less even upon consideration of pain on use or during flares.  

2.  Beginning February 1, 2006, the left knee was capable of flexion to at least 100 degrees or more and extension to at least 0 degrees or less even upon consideration of pain on use or during flares.  
CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent from March 3, 2005 to November 22, 2005 and in excess of 10 percent beginning February 1, 2006, for osteoarthritis of the left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5003, 5258, 5259, 5260, 5261 (2011); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in the April 2005, March 2006, May 2008 and April 2011 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected left knee disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letter.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulation.  The Veteran has been afforded an appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the status of the knee which is sufficient to accurately rate the issue on appeal.  The examiner measured the range of motion of the knee and other pertinent symptomatology associated with the disability and also recorded the Veteran's subjective complaints.  Pertinent findings were provided regarding the extent of disability associated with the knee when pain on use or during flares was taken into consideration.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  In April 2011, the Veteran reported that he did not have any further evidence to submit in support of his claim.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.



Entitlement to a rating in excess of 20 percent from March 3, 2005 to November 22, 2005, and in excess of 10 percent beginning February 1, 2006, for osteoarthritis of the left knee.

In April 2005, the Veteran submitted a claim of entitlement to an increased rating for his service-connected residuals of a left knee injury.  As a result of ratings during the appeal, the disability has been evaluated as 20 percent disabling from March 3, 2005 to November 22, 2005 under Diagnostic Code 5010-5258.  Subsequently, the disability has been evaluated as 10 percent disabling beginning February 1, 2006 under Diagnostic Code 5010-5259.  This followed the assignment of a post-surgical convalescence rating.

Increased rating criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the United States Court of Appeals for Veterans Claims (the Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Diagnostic Code 5258 provides a 20 percent evaluation when there is dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint. 

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Factual background

A clinical record dated in April 2005 revealed that the range of motion of the left knee was recorded as being from 2 degrees of extension to 130 degrees of flexion.  The Veteran complained of pain, stiffness, occasional swelling, giving way and locking.  

In March 2005, the Veteran complained of chronic left knee pain.  He reported that his knee would give out and lock up at times.  Physical examination revealed limited motion with extension and flexion.  Mild ligament laxity was present.  

A VA examination was conducted in May 2005.  It was noted that the Veteran had recently had an injection in his knee and had substantial pain, swelling and discomfort since the injection.  The examiner noted that the examination conducted at that time was grossly different from the examination prior to the injection.  The examiner opined that the examination was not relevant to the chronic status of the Veteran.  The Veteran reported constant pain and limitation in walking to 50 or 60 feet at a time.  He did not do any prolonged standing.  There were no significant flare-ups.  The Veteran denied episodes of subluxation or dislocation.  The Veteran worked as a short haul driver but had his work hours reduced because he was slower than other employees.  He had not lost any time from work due to knee problems.  He just used sick time.  He was unable to perform leisure time activities.  Physical examination of the knee revealed tenderness and effusion.  The Veteran was able to extend the knee to 0 degrees.  He was able to flex the knee to 40 degrees.  The Veteran complained of pain in the terminal 5 degrees of extension and the initial 5 degrees of flexion.  The examiner noted that two weeks prior, a clinical record indicated the Veteran was able to flex to 110 degrees without any problem.  Repetitive motion testing, to the extent possible, did not change the examination results.  The examiner noted the Veteran had significant decrease in function of the left knee since an injection 10 days prior.  The examiner suggested that the knee be examined at a later time after the acute effects of the injection had worn off.  

In May 2005, physical examination revealed that the active range of motion of the knee was from -5 degrees to 114 degrees.  The passive range of motion was from 0 degrees to 120 degrees.  The Veteran complained of pain and instability in the knee.  

In October 2005, the range of motion of the knee was determined to be from 0 degrees to 120 degrees.  The ligaments were stable but there was a lot of guarding.  The Veteran reported near constant medial joint pain with symptoms of catching and locking.  

On November 21, 2005, the range of motion of the knee was determined to be from 0 degrees to 120 degrees.  The ligaments were stable but there was a lot of guarding.  

A clinical record dated in September 2006 indicates that the range of motion of the left lower extremity was severely limited due to pain.  This pain was in the left hip and back.  There was no mention of a problem with the left knee.  

A VA examination of the left knee for compensation and pension purposes was conducted in November 2007.  The Veteran reported stiffness, swelling, giving way, and lack of endurance.  He denied weakness, heat, redness, locking, fatigability and dislocation.  Pain level was 7 and occurred approximately four times per day.  Physical examination revealed edema, tenderness and guarding of the left knee.  There was no effusion, redness, heat or subluxation.  There was locking pain and crepitus.  The range of motion of the knee was determined to be 0 degrees of extension to 10 degrees of flexion.  Repetitive testing produced fatigue, weakness, lack of endurance, incoordination, and pain.  Pain had the major functional impact but repetitive testing did not additionally limit the joint function.  The examiner opined that the effect of the condition on the Veteran's usual occupation was pain with driving, loading and unloading mail.  The effect of the condition of the Veteran's activities of daily living was pain and pain with lifting.  

In January 2008, physical examination revealed a limited range of motion with extension and flexion.  Pain with active and passive motion and popping of the knee with motion was noted.  

A VA examination was conducted in May 2008.  The Veteran reported experiencing swelling, weakness, giving way, lack of endurance, and stiffness in the left knee.  Pain was present constantly.  The pain was described as 10 out of 10.  The Veteran drove a truck for the Post Office.  The truck was automatic and the Veteran did not have to unload his truck.  Gait was slow and stiff and the Veteran used a cane due to weakness in the left knee.  Crepitus was present bilaterally.  The range of motion of the left knee was flexion to 100 degrees and extension to 0 degrees with pain beginning at 0 degrees.  Flexion was limited by pain.  Repetitive motion resulted in increasing pain, fatigue, weakness, lack of endurance and incoordination.  The examiner found the knee seemed normal with very little malformation.  The examiner found it difficult to determine what the etiology of the Veteran's pain was.  The Veteran was very reluctant to bend his knee and the examiner found this seemed to by psychological versus anatomical.  The examiner opined that, based on his review of all the medical evidence and upon physical examination, that it was more likely than not that the report of severely limited knee motion noted at the time of the November 2007 VA examination was reported in error.  It was noted that even though the Veteran reported severe pain in May 2008, he was still able to perform knee flexion to 100 degrees.  The examiner also found there was a question in his mind as to the degree the Veteran's pain may be psychological versus anatomical.  
 
In December 2008, the Veteran complained of left knee pain which had increased over the last seven to ten years.  The knee gives out and locks at times.  Physical examination revealed a limited range of motion with flexion and extension.  Popping of the knee and mild ligament laxity were noted.  

In August 2009, the Veteran reported chronic knee pain which had been present for several years.  Physical examination revealed a limited range of motion with flexion and extension.  Popping of the knee and mild ligament laxity were noted.  

In November 2010, the Veteran reported chronic knee pain which had been present for several years.  Physical examination revealed a limited range of motion with flexion and extension.  Popping of the knee and mild ligament laxity were noted.  

The most recent VA examination of the Veteran's left knee for compensation and pension purposes occurred in March 2011.  The Veteran reported the presence of giving way, instability, pain which was an 8/10 or 10/10; stiffness, weakness, decreased speed of joint motion and daily or more frequently episodes of locking.  He also reported tenderness and swelling. The Veteran reported he was able to stand for 15-30 minutes and was able to walk 1/4 mile.  He used a cane intermittently.  Physical examination revealed ligament instability, and locking.  There was evidence of pain on active motion.  The left knee flexion was 0 degrees to 110 degrees;  Extension was noted to be normal at 0 degrees.  Repetitive motion testing resulted in the range of motion of the knee being reduced to 0 degrees to 100 degrees of flexion.  The Veteran alleged that he lost approximately 24 days of work in the last year due to his knee.  The diagnosis was severe and moderate tricompartmental osteoarthritis of the left knee.  The impact on the Veteran's employment would be decreased mobility, problems with lifting and carrying, a lack of stamina, weakness or fatigue, decreases strength of the left lower extremity and pain.  The disability would prevent sports and have a severe effect on exercise.  It would have moderate effects on chores, shopping, traveling, and driving.  The disability would have mild effects on the Veteran's recreation, bathing and dressing.  

Analysis

As outlined above, in December 2011, during the appeal period, service connection was granted for instability of the left knee and a separate 10 percent evaluation was assigned under Diagnostic Code 5257 from March 23, 2011.  The Veteran has not contested the separate 10 percent evaluation assigned at this time.  The Board will not address the current increased rating claim for the left knee under the provisions of Diagnostic Code 5257.  

The Veteran underwent surgery on his left knee during the appeal period and the medical evidence documents the presence of residual scars.  Significantly, the scars found to be associated with the surgery are not deep, greater in area than 144 square inches, unstable, tender, nor do they limit any body parts.  The Veteran has not alleged any pertinent symptomatology.  Separate ratings are not warranted for the residuals of the knee surgery based on the surgical scars.  

The Board finds that a rating in excess of 20 percent is not warranted for the service-connected left knee disability from March 3, 2005 to November 22, 2005 when the service-connected left knee disability is evaluated under Diagnostic Code 5258.  A 20 percent evaluation is the schedular maximum which can be assigned under this Diagnostic Code.  

The Board has considered the possibility of assigning separate evaluations under Diagnostic Codes 5258 or 5259 and 5260 or 5261.  However, in VAOPGCPREC 9-98 (August 14, 1998), it was explained that that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  Therefore, to award the Veteran a disability rating based on limitation of motion and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding, as these codes both contemplate limitation of motion.  Based on the reasoning expressed in that opinion, and the nature of the disabilities to which these codes apply, the Board believes that Diagnostic Code 5258, which pertains to dislocated semilunar cartilage, also contemplates limitation of motion; thus, to assign separate disability ratings under Diagnostic Codes 5258 and 5260 or 5261 would also violate the rule against pyramiding. 

The Board finds that a rating in excess of 20 percent is not warranted for the service-connected left knee disability from March 3, 2005 to November 22, 2005, when the service-connected left knee disability is evaluated under Diagnostic Code 5260 based on limitation of flexion.  The greatest level of impairment documented during the pertinent time period was a limitation of flexion to 40 degrees in May 2005.  Significantly, the examiner who recorded this range of motion also opined that it was not representative of normal motion as the Veteran had recently received an injection in the knee.  It was noted that just 2 weeks prior to the examination, the Veteran was able to flex his knee to 110 degrees.  The examiner suggested that the knee be examined at a later date when the acute effects of the injection had worn off.  All of the other medical evidence which quantifies the extent of limitation of flexion during the pertinent time period documents much greater ranges of flexion.  The next greatest level of impairment of flexion was a limitation to 110 degrees.  This does not warrant even a non-compensable evaluation under Diagnostic Code 5260.  The Board finds that the finding of a limitation of motion to 40 degrees noted in May 2005 is not representative of the Veteran's overall flexion ability.  This is based on the medical opinion of the examiner who conducted this examination.  The Board finds this opinion constitutes competent medical evidence demonstrating that the Veteran's range of motion noted in May 2005 was not representative of his actual ability but was rather an acute situation.  This single reading does not justify a staged rating with assignment of an increased rating under Diagnostic Code 5260.  The Board finds the preponderance of the competent medical evidence of record demonstrates that the service-connected left knee disability was capable of flexion significantly beyond the requirements for even a non-compensable evaluation under Diagnostic Code 5260 from March 3, 2005 to November 22, 2005.  

The Board finds that an increased rating from March 3, 2005 to November 22, 2005, is not warranted when the service-connected left knee disability is evaluated under Diagnostic Code 5261 based on limitation of extension.  The greatest documented level of restriction of extension of the left knee during the pertinent time period is 2 degrees.  This level of impairment does not even warrant a noncompensable evaluation under Diagnostic Code 5261.  

The Board finds that an increased rating is not warranted from March 3, 2005 to November 22, 2005 for the service-connected disability based on limitation of flexion or extension even when pain on use or during flares is considered.  The only evidence of record dated during the pertinent time period which addresses these factors is the report of the May 2005 VA examination.  It was noted at this examination that repetitive testing was productive of a range of motion of flexion to 35 degrees and a range of motion of extension of 5 degrees.  However, as discussed above, the Board finds that this examination report is not representative of the Veteran's actual range of motion of the left knee for flexion and extension.  The Board finds this evidence does not warrant an increased rating.  The evidence of record more nearly approximates less than non-compensable evaluations under either Diagnostic Code 5260 for 5261 when pain on use or during flares is taken into account.  The Board finds the totality of the medical records dated during the pertinent time period do not document sufficient symptomatology to warrant an increased rating based on pain on use or during flares.  

An increased rating is not warranted under Diagnostic Code 5256 based on the presence of ankylosis as all the evidence of record demonstrates that the Veteran is able to move his knee at all times during the pertinent time period.  

Increased ratings are not warranted under Diagnostic Codes 5262 or 5263 as there is no evidence of record demonstrating any impairment in the tibia and fibula or the presence of genu recurvatum.  

The Board finds that a rating in excess of 10 percent is not warranted for the service-connected left knee disability beginning February 1, 2006 to the present.  The disability is already receiving the maximum schedular evaluation which may assigned under Diagnostic Code 5259, the current Diagnostic Code used by the RO to rate the disability.  

The Board finds that a rating in excess of 10 percent is not warranted for the service-connected left knee disability beginning February 1, 2006 to the present when the service-connected disability is evaluated under Diagnostic Code 5260 based on limitation of flexion.  The greatest level of impairment documented during the pertinent time period was a limitation of flexion to 10 degrees which was recorded at the time of the November 2007 VA examination.  Significantly, this finding of severely limited flexion of the knee was reviewed by another VA examiner in May 2008.  It was this examiner's opinion that the severely limited range of motion noted in November 2007 was more likely than not reported in error.  The rationale was that the Veteran reported in May 2008 that he had severe pain at that time but was still able to flex his knee to 100 degrees.  None of the other medical evidence dated during the pertinent time period documents such significant impairment.  The majority of the other medical evidence documents that the range of motion of flexion of the left knee is consistently 100 degrees or better.  The Board finds the examiner who provided the May 2008 VA examination opinion is competent to determine that the range of motion recorded at the time of the prior VA examination was in error.  Furthermore, the Board finds the evidence should be afforded probative weight.  The examiner supported his findings with an adequate rationale and all the other medical evidence of record which attempts to quantify the range of motion of the left knee supports the May 2008 examiner's opinion.  The Board finds the significantly reduced range of motion noted in November 2007 is not representative of the Veteran's actual ability to move his knee.  The single reference to this impairment at one point in time, undercut by other more probative evidence is insufficient to find an increased rating is warranted under limitation of flexion.  A staged rating would not be appropriate.  The Board finds that the preponderance of the competent probative evidence of record documents that the service-connected left knee disability does not approximate a noncompensable or greater evaluation under Diagnostic Code 5260 at any time during the pertinent time period.  

The Board finds that an increased rating beginning February 1, 2006 to the present is not warranted when the service-connected left knee disability is evaluated under Diagnostic Code 5261 based on limitation of extension.  The greatest documented level of restriction of extension of the left knee during the pertinent time period is 0 degrees.  This level of impairment does not even warrant a noncompensable evaluation under Diagnostic Code 5261.  

The Board finds that an increased rating is not warranted under Diagnostic Codes 5260 or 5261 beginning February 1, 2006 to the present for the service-connected disability based on limitation of flexion or extension even when pain on use or during flares is considered.  The examiners who conducted the November 2007 and May 2008 VA examinations did not find additional loss of motion as a result of repetitive testing.  The examiner who conducted the most recent VA examination in March 2011 determined that the range of motion for flexion would be reduced from 110 degrees to 100 degrees after repetitive testing.  Limitation of flexion to 100 degrees does not equate to even a noncompensable evaluation under Diagnostic Code 5260.  None of the examiners found that the range of motion for extension was reduced upon repetitive testing.  The Board finds that the only time health care professionals have attempted to quantify if pain on use or during flares results in any additional disability have determined that there was no additional limitation in extension and the additional limitation of motion of flexion noted was less than noncompensable.  The Board finds this evidence does not warrant an increased rating.  The evidence of record more nearly approximates less than non-compensable evaluations under either Diagnostic Code 5260 for 5261 when pain on use or during flares is taken into account.  The Board finds the totality of the medical records dated during the pertinent time period do not document sufficient symptomatology too warrant an increased rating based on pain on use or during flares.  

An increased rating is not warranted under Diagnostic Code 5256 based on the presence of ankylosis as all the evidence of record demonstrates that the Veteran is able to move his knee at all times during the pertinent time period.  

Increased ratings are not warranted under Diagnostic Codes 5262 or 5263 as there is no evidence of record demonstrating any impairment in the tibia and fibula or the presence of genu recurvatum.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology (pain, limitation of motion of the knees).

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected left knee.  Indeed, it does not appear from the record that he has been hospitalized at all for knee problems during the appeal period, other than for the surgery.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  While the Veteran has alleged that he has missed work due to his knee problems, there is no indication that he was not able to perform his job appropriately for the most part.  The evidence of record demonstrates that the Veteran has been employed during the entire appeal period.  There is nothing in the record which suggests that the service-connected knee disability markedly impacts his ability to perform his job.  The rating assigned contemplates some work impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected left knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected left knee.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 20 percent from March 3, 2005 to November 22, 2005 and in excess of 10 percent beginning February 1, 2006, for osteoarthritis of the left knee is not warranted.  The appeal is denied to this extent.  


REMAND

As set out in the introduction to this decision, the issue of entitlement to service connection for an acquired psychiatric disorder was previously before the Board in September 2010, at which time the Board directed that the issue be remanded to afford the Veteran a VA examination.  One of the specific remand instructions was that, with respect to each diagnosed psychiatric disability, the examiner was directed to provide an etiology opinion as to whether the diagnosed disorder was caused by or aggravated by the Veteran's service-connected left knee disability or was aggravated during military service.  

A VA psychiatric examination was conducted in December 2010.  The Axis I diagnosis was anxiety disorder not otherwise specified.  The examiner found that it was less likely than not that the reported anxiety and depressive symptoms were a result of the Veteran's reported fall during active duty and subsequent knee injury.  Significantly, the examiner did not provide an opinion as to whether the anxiety disorder not otherwise specified was aggravated by the service-connected left knee disability.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  The issue of entitlement to service connection for an acquired psychiatric disorder must be remanded back to the RO to obtain the requested medical opinion as directed by the Board's September 2010 remand instructions.  

A further review of the report of the December 2010 VA examination reveals that it is deficient for compensation and pension purposes.  The rationale for why the examiner determined that the currently existing anxiety disorder was not linked to the Veteran's active duty service was that, although the Veteran endorsed anxiety, depressive symptoms and auditory hallucinations, given the elevated score on the Structured Inventory of Malingered Symptomatology (SIMS) test, the examiner found these symptoms should be interpreted with caution.  The examiner then wrote "[h]owever, this does not preclude any possible diagnoses solely based on this one test."  The Board finds that the quoted language reduces the probative value of the etiology opinion.  It is not apparent to the Board if any other type of psychiatric testing or evaluation could be conducted which might result in a diagnosis of a mental disorder which may be secondary to active duty service or to the service-connected left knee disability.  The Board finds that additional medical evidence is required to address this question.  

The Board notes that a January 2008 clinical record indicates the Veteran had been seeing Dr. Hoeper, a private psychiatrist, for two years.  While there is a letter from the psychiatrist which links PTSD to active duty (based on an unverified stressor of falling 40 feet), no underlying clinical records from the physician have been requested or associated with the claims file.  As the issue on appeal is being remanded for the development set out above, the Board finds attempts should be made to obtain this evidence to the extent possible.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for mental health problems since his discharge.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  The Board is particularly interested in obtaining the medical records from Dr. Hoeper which apparently begin in 2006.  Regardless of the Veteran's response, any outstanding VA treatment records, if any, should be obtained and associated with the claims file.  

2.  After the development set out in paragraph 1 above has been completed to the extent possible, return the claims file to the examiner who conducted the December 2010 VA psychiatric examination and request that he produce an addendum to the examination report which addresses the following:  

a)  the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the anxiety disorder not otherwise specified which was diagnosed at the time of the December 2010 VA examination was aggravated (permanently made worse) by the Veteran's service-connected left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  If there is no aggravation, that should clearly be set forth.

b)  the examiner should indicate if any additional psychiatric testing or evaluation (in additional to the SIMS test) could be conducted which could better rule in or rule out whether the Veteran has a mental disorder which is etiologically linked to his active duty service or to the service-connected left knee disorder on a direct basis, secondary basis, or on the basis of aggravation.  If no additional testing is indicated, the examiner should provide the medical reasoning used in making that determination.  If the examiner determines that additional testing or evaluation might result in a different conclusion, the Veteran should be scheduled for this testing or evaluation which should be carried out to the extent possible.  The results of the testing should be interpreted and updated opinions regarding the etiology of any mental disorders found as a result should be provided on a direct basis, on a secondary basis or based on aggravation using the at least as likely as not (i.e. there is a 50 percent or greater probability) standard.  

If the examiner who conducted the December 2010 VA examination determines that another examination of the Veteran is required to answer the questions set forth by the Board, this should be arranged.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

If the examiner who conducted the December 2010 VA examination is not available, arrange to have the above requested opinions to be rendered, to the extent possible, by a suitably qualified health care professional.  If the new examiner determines that another examination of the Veteran is required, this should be arranged.  

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


